El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
Rafael Asencio, niño de ocho años de edad, hijo del de-mandante, fné arrollado por una locomotora de la Compañía demandada en momentos en que pasaba a pie por un ca-mino o paso a nivel conocido como “Flag Stop Isabel Josefa”, en el kilómetro 4-400, barrio Bajura, Cabo Rojo. El niño mnrió como consecuencia de las heridas graves que re-cibiera.
En la demanda radicada por el padre se alega que el accidente fué motivado tínicamente por la negligencia del empleado de la demandada quien conducía la máquina a una velocidad exagerada y al acercarse al paso a nivel no tocó campana ni pitó ni dió señal alguna de su proximidad; y que aun cuando el maquinista hizo un esfuerzo extraordina-rio, tratando de detener el tren para evitar el accidente, no pudo lograrlo por causa de la velocidad exagerada, viniendo a ser detenida la máquina ^ una distancia como de doscien-tos metros del sitio del suceso.
Contestó la. demandada negando específicamente los hechos esenciales de la demanda y alegando como defensas especia-les: (a) que si en el accidente medió culpa o negligencia al-guna por parte de la demandada, también medió la negli-gencia contribuyente del demandante o del menor, siendo ésta- última la causa próxima, única e inmediata del acci-dente; y (b) que la muerte del menor fué el resultado de *229un accidente desgraciado e inevitable, sin que mediara en el mismo culpa o negligencia por parte de la Compañía de-mandada.
lia Corte de Distrito de Mayagiiez, ante la cual se cele-bró la vista del caso, declaró probado a su satisfacción que el niño fué arrollado por la locomotora en los momentos en que cruzaba a pie por el paso a nivel “Flag Stop Isabel Josefa”, “y que a la vez es un camino privado abierto al pú-blico”; que el menor murió como consecuencia de dicho ac-cidente; que la máquina venía • corriendo a mucha velocidad, muy ligero, antes de ocurrir el accidente, “sin tocar cam-pana, pito o señal de alarma para anunciar su proximidad a dicho sitio que es un paso a nivel por donde cruza el -pú-blico”; que la velocidad a que era conducido el tren quedó demostrada por el hecho de que el maquinista hizo esfuer-zos para detener la locomotora y no pudo detenerla hasta una distancia de 200 a 300 metros más adelante del sitio donde fué arrollado el menor; que el maquinista no sola-mente no dió aviso alguno, sino que tampoco redujo la ve-locidad al acercarse al paso a nivel; y que la causa única próxima del accidente fué la culpa, descuido y negligencia de la Compañía demandada por medio de sus empleados.
La demandada apela de la sentencia condenándola a pa-gar una indemnización de $2,800, costas y $300 para hono-rarios de abogado.
Los cuatro primeros señalamientos pueden ser considerados conjuntamente por estar todos relacionados con la apreciación de la prueba relativa a la velocidad a que era conducido el tren antes y en el momento en que ocurrió el accidente.
La corte inferior no resolvió, como alega la apelante, que la demandada fué culpable de negligencia porque la máquina y los vagones no pudieron ser detenidos hasta una distancia de 200 ó 300 metros más allá del sitio en donde fué arrollado el niño. Lo que sí resolvió la corte fué que el hecho de que *230la locomotora era conducida a gran velocidad y de que el maquinista hizo esfuerzos para detenerla “quedó demostrado por los chirridos de las ruedas del tren al serle aplicados los frenos y por no haber podido ser la máquina y los vagones que arrastraba detenida hasta una distancia de 200 a 300 metros más adelante del sitio donde fue arrollado el menor de edad Rafael Asencio Matos”. La evidencia ofrecida para fijar la distancia recorrida por el tren después del accidente es contradictoria. Los testigos del demandante, a los cuales dió crédito la corte sentenciadora, estimaron esa distancia en unos doscientos metros. Los testigos de la Compañía la fijaron en cincuenta o sesenta metros. Era a la corte infe- ■ rior, que tuvo ante sí a los testigos, a quien correspondía dirimir el conflicto. No vemos razón alguna para alterar sus conclusiones. Vega v. American Railroad Company, 57 D.P.R. 376.
Alega la Compañía apelante que la conclusión de la corte sentenciadora de que la demandada fue culpable de negligen-cia por nó haber reducido la velocidad de su tren al acer-carse al cruce, es contraria a derecho.
Copiaremos las palabras exactas de la coxlo inferior:
“Quedó asimismo claramente demostrado, por la prueba do la parte actora, a la cual esta Corte lo da entero crédito, que en el paso a nivel donde ocurrió el accidente objeto do esta demanda, la deman-dada no solamente no tocó aparato de alarma alguno, sino que tampoco redujo la velocidad al acercarse a dicho, paso a nivel, no habiendo la demandada por medio de sus empleados ejercido un grado razo-nable de cuidado para evitar el accidente ocurrido, y que la causa única del accidente do referencia fué la culpa, descuido y negligencia de la compañía demandada” . . . (Bastardillas, nuestras.)
En el párrafo anterior al que acabamos de transcribir, la corte inferior declaró como hechos probados “que diclfa máquina y tren de pasajeros venía corriendo a mucha velo-cidad antes y al ocurrir el accidente, sin tocar campana,, pito o señal de alarma para anunciar su proximidad a dicho si-tio, que era un paso a nivel por donde cruza el público”.
*231Es evidente que la conclusión de que la Compañía deman-dada había sido negligente se basó en el alegado y probado incumplimiento por parte de sus empleados de ía obligación que tiene toda compañía de ferrocarriles de tocar aparatos de alarma al acercarse a un cruce con un camino privado carretero usado por el público. La prueba demuestra que la demandada tenía conocimiento de que el camino era usado por el público, no solamente por los letreros que allí había colocado, si que también porque allí había una parada, “flag stop” para recoger pasajeros. Cuando por estatuto se fija una regla de conducta a ser cumplida por un ferrocarril en su cruce con una calle o camino, la violación de esa regla constituye negligencia per se. (1) La manifestación adicional de que la demandada “tampoco redujo la velocidad al acer-carse a dicho paso a nivel” es, además de innecesaria, clara-mente errónea toda vez que el deber de reducir la velocidad surge solamente antes de cruzar las calles. Ferrer v. American Railroad Co., 39 D.P.R. 40, 45. Empero, el error come-tido en nada ha podido perjudicar a la demandada, toda vez que la conclusión de que la Compañía había sido negligente al no tocar aparato de alarma alguno antes de cruzar el paso a nivel es por sí sola suficiente para justificar la sentencia recurrida.
Alega la apelante en su quinto señalamiento que la corte a quo cometió manifiesto error de derecho al no considerar y al dejar de resolver la defensa especial de negligencia contribuyente.
Es cierto que la demandada alegó como defensa especial que la cauca próxima, única e inmediata del accidente fue la *232culpa y negligencia contribuyente del menor, sin especificar en manera alguna en que consistió la alegada negligencia. Pero no es menos cierto que la demandada no presentó evi-dencia alguna tendiente a demostrar que el niño había ac-tuado negligentemente al tratar de cruzar lá vía en el paso a nivel.
Habiendo resuelto que el accidente ocurrió en el paso a nivel y no habiendo dado crédito a la evidencia ofrecida en apoyo de la defensa de negligencia contribuyente, la corto inferior se limitó a resolver que ala causa única del acci-dente de referencia fue la culpa, descuido y negligencia de la Compañía demandada por medio de sus empleados y agen-tes” y que esa negligencia fue la causa próxima del acci-dente.' De ese modo quedaba implícitamente resuelto que la defensa de negligencia contribuyente no había sido estable-cida. -
En el caso de Vega v. American Railroad Company, supra, se trataba como en el presente de un niño de ocho años de edad que fue arrollado por un automóvil de vía que cruzó el paso a nivel sin dar aviso de su proximidad. La Compa-ñía. alegó la negligencia contribuyente del menor como causa próxima del accidente. La prueba demostró que el niño trató de cruzar estando las barreras bajadas. La corte sentencia-dora resolvió que si se hubiera tratado de una persona sui juris la sentencia hubiera tenido que ser a favor de la de-mandada, pero considerando que se trataba de un niño de ocho años de edad, que no gozaba de una precocidad superior a la ordinaria de niños de su edad, resolvió que no po-día exigírsole el misino grado de cuidado que a un adulto. Confirmamos la sentencia a favor del menor, citando con aprobación el siguiente párrafo de la opinión de la corte inferior:
“. . . .La negligencia contributoria es una defensa afirma-tiva. El peso de la prueba correspondía a la demandada. Y la *233evidencia dista mucho de convencernos de que este niño pudiera tener la discreción suficiente para ser culpable de negligencia eontri-butoria atendidas todas las circunstancias que concurren en este caso. ’ ’
Véase: Castro v. González, 58 D.P.R. 368, 381.
Aceptando que el niño Kafael Asencio tuviera- el día del accidente ocho años y diez meses de edad y que fuera un niño saludable e inteligente, capaz de incurrir en negligen-cia contribuyente, siempre tendríamos que llegar a la con-clusión de que no existo prueba o indicio alguno de que dicho niño actuara negligentemente al tratar de cruzar la vía. El conflicto en cuanto a si el accidente ocurrió cuando el niño trató de cruzar el paso a nivel, como alegó el demandante, o si ocurrió en otro sitio de la vía por donde el niño no te-nía derecho a cruzar, como sostuvo la Compañía, fue resuelto a favor del demandante; y estando esa conclusión sostenida' por prueba suficiente, es nuestro deber respetarla. Es cierto que el viandante que va a cruzar una vía férrea por un paso a nivel tiene la obligación de detenerse, mirar y oír antes de cruzar, pero es a la Compañía demandada a la que incumbe probar que el niño no cumplió con esa obligación. No pode-mos presumir que dejó de cumplirla, pues ello equivaldría a establecer como regla que la negligencia contribuyente se presume. Así como el demandante que alega la negligencia del' demandado está obligado a probarla, del mismo modo está obligado el demandado a probar la negligencia contribuyente del demandante, cuando ésa es la base de su defensa. Véase: Figueroa v. American Railroad Co., 64 D.P.R. 335.
Las conclusiones de la corte inferior son correctas y se ajustan a la evidencia y a la ley.
 Alega la demandada apelante que la corte inferior erró al permitir, no obstante su oposición, que se presentara evidencia sobre los daños y perjuicios sufridos por la madre del menor al conceder una indemnización de $2,800, “estimando los supuestos daños y perjuicios sufridos por Carmen Matos, quien no fué ni era parte en la acción”.
*234La corte inferior hizo constar en sn opinión qne conside-raba como hechos prohados qne tanto el demandante como sn esposa han sido privados de y han perdido para siempre los servicios del hijo y qne ambos han sido agobiados por intensa. angustia y sufrimiento moral y mental como conse-cuencia de lo acaecido.
Del record aparece qne en contra de la oposición de la demandada, la corte permitió al demandante que declarase qne después de la muerte de su hijo su esposa había estado enferma de cama, nerviosa y achacosa por un período de tres meses.
El inciso (j) de la Eegla 17 de Enjuiciamiento Civil dis-pone que el padre y la madre, solos o conjuntamente, podrán entablar demanda por la muerte de un hijo menor de edad, cuando la muerte.se deba al acto ilegal o negligencia de otro, “Disponiéndose, que la madre legítima o natural será siem-pre partícipe en la acción, en proporción igual al padre le-gítimo o natural reconocido”.
La prueba de los daños sufridos por la madre del menor era admisible, aun cuando ella no figurase como parte de-mandante en el título de la demanda, de conformidad con nuestra decisión .en Parrilla v. Loíza Sugar Co., 52 D.P.R. 241. La demanda original radicada por el padre del menor fue desestimada a virtud de una moción de nonsuit, siendo confirmada la sentencia por esta Corte Suprema en 31 de mayo de 1932. El padre demandante falleció en octubre de 1932; y en febrero de 1933 Inés Parrilla, madre del menor, radicó una nueva demanda en la cual se relataban los hechos en cuanto a la institución de la acción original por el padre y su terminación mediante moción de nonsuit y no por 'los méritos del caso. La corte de distrito ordenó la eliminación de dichas alegaciones y declaró prescrita la acción, por el fundamento de que lá madre no era parte en el pleito in-coado por el padre y que las alegaciones eliminadas eran im-*235pertinentes y habían side hechas con el propósito de evitar la defensa de prescripción de la acción. Al revocar la sen-tencia, dijimos:
“Si a tenor de las disposiciones del artículo 60 del Código de En-juiciamiento Civil (edición de 1933) la esposa tiene una acción de daños y perjuicios por la muerte de su hijo menor de edad, indepen-dientemente de la acción concedida al marido, y viceversa, entonces la institución del pleito por uno de los esposos no obstruiría o suspen-dería el período prescriptivo en lo que a la causa de acción del otro se refiere. Bajo esas circunstancias la corte sentenciadora procedió correctamente al eliminar los párrafos arriba reseñados. Empero, si el artículo citado tan sólo concede una causa de acción, y cualquiera de los esposos, o ambos conjuntamente, pueden iniciar el recurso, entonces el presente litigio no habría prescrito.
“En nuestra opinión, si hay algo durante la existencia del matri-monio en que tanto el padre como la madre tienen igual interés, ello es la prole. Gomo jefe de la sociedad de gananciales el padre está investido por ley de ciertos privilegios de administración. Como cabeza de familia está igualmente investido de ciertas prerrogativas sobre sus hijos menores de edad. Este tribunal ha resuelto en repe-tidos casos que la causa de acción proveniente de las lesiones causadas a la esposa corresponde a la sociedad de gananciales y debe ser enta-blada por el marido. Hemos ido aun al extremo de negarle a la esposa status ante los tribunales. Vázquez v, Valdés, 28 D.P.R. 467; Vázquez v. P. R. Railway, Light & Power Co., 35 D.P.R. 62; Irizarry v. Diaz, 35 D.P.R. 144; Dávila v. P. R. Railway, Light & Power Co., 44 D.P.R. 950.
“Los daños y perjuicios a recobrarse por el padre y la madre por la muerto de un hijo menor de edad deben medirse por la pérdida pecuniaria eausádales a virtud de tal muerte. Está más en armonía con loa principios generales de la sociedad de gananciales el interpretar el artículo 60 en el sentido de que permite al padre o a la madre, o a ambos conjuntamente, presentar una demanda para recobrar la pérdida toial sufrida por la sociedad. Desde luego, la interposición de una demanda por cualquiera de ellos sería un impedimento a la interposición do un recurso similar por el otro. El artículo 60 por bus propios términos dice:
*236“ ‘Disponiéndose, que la madre legítima o natural será siempre' partícipe en la acción, en proporción igual al padre legítimo o natural reconocido; Y disponiéndose, además, que nada de lo establecido ante-riormente se entenderá én violación de los derechos de herencia esta-blecidos por el Código Civil y de las acciones que son consecuencia de los mismos.’
"El primer disponiéndose implica que la indemnización, aunque en él'sc usa la palabra ‘acción,’ corresponderá en partes iguales a los cónyuges. -En lo que al último disponiéndose concierne, nos inclina-mos a creer que éste se refiere al derecho de sucesión que tienen ios herederos del menor*, a cualquier causa de acción o chose in action que pueda corresponder a él personalmente por razón de sus lesiones o muerte.
"Hemos revisado los casos en que esta corte ha considerado hechos similares a los del presente, pero en ninguno de ellos hemos resuelto la cuestión específica que ahora está ante nosotros. En la mayoría de ellos el padre y la madre se unieron en el recurso, y en los otros el padre dedujo la demanda.
"Bajo el punto de vista que hemos asumido, creemos que la acción originalmente instruida por el marido interrumpió con éxito la pres-cripción de la causa de acción en favor de la sociedad de gananciales y que el pleito posteriormente entablado por la-esposa como repre-sentante supérstite de la comunidad fué meramente la continuación del litigio anterior por una parte demandante debidamente sustituida. Resolvemos, por tanto, que la acción iniciada por el padre original-mente y la instada por. la madre en 1933, que ahora so encuentra ante este tribunal en apelación, son recursos instruidos por la misma parte demandante, o sea por la sociedad de gananciales, representada en el litigio anterior por su administrador, y en el presente caso por su sucesora legal.
"Tan sólo existo una causa de acción, que quizá pueda ser ejer-citada a veces indistintamente por cualquiera de los padres.”

La sentencia recurrida debe ser confirmada.


 Artículo 3 letra (g) Ley de Servicio Público de P. R.; Marrero v. American Railroad Co., 33 D.P.R. 207; Ferrer e Hijo v. American Railroad Co., 39 D.P.R. 40; Vega v. American Railroad Co., 57 D.P.R. 376; E. Solé & Co. v. American Railroad Co., 61 D.P.R. 752; Ortiz v. American Railroad Co., 62 D.P.R. 181; 52 C.J. 250.